DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 4/5/2021 are acknowledged.  Claim 1 is amended; claims 7-8, 10-11, 14, 16-17 and 19 are canceled; claims 1-6, 9, 12-13, 15, 18 and 20-22 are pending; claims 12-13, 18 and 20 are withdrawn; claims 1-6, 9, 15 and 21-22 have been examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 1-6, 9, 15 and 21-22 under 35 U.S.C. § 112(a), as set forth at pp. 2-4 of the previous Office Action is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-6, 9, 15 and 21-22 under 35 U.S.C. § 103(a) over  Dupoy et al., US 2015/0268163 (US PG-Pub cite 2, IDS, 10/21/2016; herein “Dupoy”) in view of Straus, US 2003/0143580 (cite A, PTO-892, 2/17/2021; herein “Straus”), Sweet, US 3736432 (US Patent cite 1, IDS, 10/21/2016; herein “Sweet”) and Petersen et al., 2012 (NPL cite 3, IDS, 10/21/2019; herein “Petersen”) as set forth at pp. 4-14 of the previous Office Action is withdrawn in view of the amendment of the claims.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dupoy et al., US 2015/0268163 (US PG-Pub cite 2, IDS, 10/21/2016; herein “Dupoy”) in view of Straus, US 2003/0143580 (cite A, PTO-892, 2/17/2021; herein “Straus”), Sweet, US 3736432 (US Patent cite 1, IDS, 10/21/2016; herein “Sweet”) and Moy et al., US 2013/0084598 (Cite A, attached PTO-892; herein “Moy”).
Dupoy teaches methods for detecting microcolonies growing on an agar medium in a closed Petri dish with the lid on, i.e. on an agar medium of a sample, in a closed device (Abst.; [0001-6], [0027]; Figs. 1-3) wherein the closed device has a determined 
Dupoy teaches that the microcolonies are on the surface of a culture medium in a container with at least one translucent face (Abst.) and teaches that the culture medium can be opaque or scattering [0027] but doesn’t teach that the culture medium can be a membrane, such as a membrane placed on nutrient agar.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would 
Straus teaches methods for detecting microcolonies of microbial samples (Abst.) by an optical method similar to that of Dupoy wherein the samples are irradiated with light at a non-zero angle from the normal of the membrane, imaging the light reflected from the sample by an imaging device and detecting the presence of the microcolonies on the membrane ([0195-7], Figs. 3-4) wherein the bacterial cells are deposited and grown on a filtration membrane on nutrient agar plate or deposited and grown directly on the agar plate ([0036], [0148-9], [0182-5], [0227]).
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the method of Dupoy to be practiced wherein the surface of the culture medium is the surface of a membrane on which the bacteria have been cultured with a reasonable expectation of success because Straus is also drawn to the optical detection of bacterial microcolonies by light reflected from the surface comprising the microcolonies and Straus teaches that said detection can be done on the surface of the agar medium or on a membrane placed on the agar medium.
Dupoy teaches that the optical acquisition axis, i.e. imaging angle α, forms a non-zero angle with the direction of propagation of the light beam ([0006], [0029], [0043]), i.e. illumination angle β, and teaches that both imaging angle α and illumination angle β can be oblique to the lid (the lid is parallel to the detection surface; hence, both imaging angle α and illumination angle β are non-zero with respect to the normal of the detection surface) ([0006], [0014], [0043], p. 3, claims 1, 6 and 12); hence, Dupoy teaches that the imaging can comprise imaging an imaged incident area of the light on the surface of 
Dupoy teaches that the method further comprises scanning the detection surface [0004-8] which can comprise having the Petri dish mounted on a translation stage so that the imaged incident area can be shifted by a distance corresponding to the stage movement step allowing the entire detection surface to be imaged [0033-34], i.e. performing the relative movement of the sample relative to the electric powered light source and the light receiving element so as to illuminate and to image the entire detection surface, which constitutes scanning the detection surface by a linear or rotational movement of the sample relative to the light receiving element.
Dupoy teaches imaging the surface of the lid with camera CA (Fig. 2B) [0028] and teaches masking the trace high intensity light from the translucent face (lid) of the container [0047], i.e. capturing a two-dimensional (gray-scale or color) image, distinguishing an artefact caused by a lid of the closed device according to the captured two-dimensional image and masking the artefactual signal from the lid to detect the light reflected, scattered, or diffused from the detection surface or by the micro-colonies on the detection surface.

Sweet teaches apparatuses and methods for detecting micro-colonies growing on an agar medium of a sample (Abst.) wherein the detection surface is scanned by starting at the edge of the Petri dish and moving the imaged area inward while rotating the Petri dish until reaching the center, at which point the imaged area is returned to just outside the edge of the dish (col. 5, ll. 19-33; col. 1, ll. 61-67), i.e. the scanning comprises a succession of linear movement of the imaged area from the border to the center, followed by rotational movement of the sample around its center axis, followed 
Dupoy teaches that both the light element and camera are above the surface of the Petri dish (rather than underneath, see Fig. 2A), teaches that both imaging angle α and illumination angle β are oblique ([0006], [0014], [0043], p. 3, claims 1, 6 and 12), i.e. non-zero with respect to the normal of the detection surface, and teaches scanning the surface by movement of the stage toward the light element (see Fig. 2A) which displaces the imaged incident area from the center of the Petri dish toward the border farthest from the light source, thus, the angle (ɣ) between the incident light and the direction of the displacement of the imaged incident area from the center of the sample towards the border thereof is greater than 90°.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the oblique direction of observation of the camera to also be on the side of vertical toward the light source (i.e. wherein the angle (ẟ) between the direction of the displacement of the imaged incident area from the center of the sample towards the border thereof and the imaging direction is greater than 90°) because the ordinarily skilled artisan would realize that this arrangement would prevent the rim of the Petri dish 
Dupoy teaches that the angle between the illumination axis β and the imaging axis α must be non-zero (i.e. α ≠ β; [0006], [0014], [0043]), that both α and β can be non-zero with respect to the normal (i.e. α ≠ 0; β ≠ 0; [0043]) and, as discussed above, the skilled artisan would have found it obvious to practice the method made obvious by Dupoy wherein the angles ɣ and ẟ are both > 90° so that the rim of the Petri dish would not interfere with either the illumination light path or the imaging light path (Fig. 2A).  A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the illumination angle β to be closer to the normal than the imaging angle α because Dupoy teaches that either or both of illumination angle β and imaging angle α can be oblique to the normal of the surface (i.e. both the imaging and lighting angle can be non-zero and either the imaging angle or lighting angle can be greater), teaches that the optical imaging angle should be > 10° from normal and preferably between 30 – 60° from normal [0014], that the difference between the imaging angle and lighting angle should be at least 10° [0043] and teaches embodiments where the difference between the lighting and imaging angles is 42° [0035].

Moy, which is an application from the same Applicants as the Dupoy reference and for which Dupoy is also an inventor, teaches an optical detection apparatus similar to that in Dupoy (Fig. 3) wherein a topographical representation of the surface comprising colonies is generated using a light source, a light sensor to detect the reflected light and calculating the three-dimensional topographical representation [0039-43].  Moy teaches that the calculation is performed by a computer or electronic data processor [0013-6] wherein the height of the colony is determined by calculating a three-dimensional topographical representation of the surface [0034] and subtracting the base surface [0035] to determine the height of the colonies as a z coordinate perpendicular to the surface plane [0034-5], which would necessarily employ the equations of triangulation for calculating the colony height.
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Dupoy in view of Straus, Sweet and Moy for detecting microcolonies growing on a membrane of a sample in a closed device and determining the height of the microcolonies over the surface of the membrane, i.e. detecting growth in a direction perpendicular to the surface of the membrane by obtaining a variation in the height of prima facie obvious.
Regarding claim 2, Dupoy teaches that the sample is irradiated using the light source illuminating the sample according to a pattern, said pattern being a line with a width of 1 mm [0035]; therefore, claim 2 is prima facie obvious.
Regarding claim 4, Dupoy teaches that the bacterial colonies can be detected by using thresholding [0033], i.e. wherein the detection of micro-colonies comprises determining variation in the light by using the number of pixels receiving a signal level above a threshold value around a light intensity peak for at least one line or column of the array of pixel sensors; therefore, claim 4 is prima facie obvious.
Regarding claim 5, Dupoy teaches that the bacterial colonies can be detected by using a high pass filter [0033], i.e. wherein the detection of micro-colonies comprises determining variation in the peak intensity value of the light by using the highest signal prima facie obvious.
Regarding claim 6, Dupoy teaches that the bacterial colonies can be detected by a detection of contours [0033], i.e. wherein the detection of micro-colonies comprises determining variation in the intensity value of the light by using the array of pixel sensors; therefore, claim 6 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 9-11 regarding the rejections under 35 U.S.C. §§ 112(a) and 103 are moot as the rejections have been withdrawn. The new rejection set forth above fully addresses all limitations of the amended claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651